 In the Matter OfSCHWARZE ELECTRICCOMPANYandINTERNATIONALUNION, UNITEDAUTOMOBILEWOR.I]ERSOF AMERICA,268Case No. C-409.-Decided October 23, 1939Electric Automobile Accessories and Sound Equipment Manufacturing Indus-try-Interference,Restraint,and Coercion:expressing disapproval of an outsideunion ; attempts to foster one union in preference toanother-Company-Domi=nated Union:participation by supervisory employees in formation;solicitationsfor membership by supervisory employees;membership of supervisory employeesin company-dominated union;closing of plant to permit attendance at meetings ;disestablished as agency for collective bargaining-Closed-ShopContract:withcompany-dominated union,abrogated-Discrimination:discharges for unionmembership and activity;employees laid off for lack of work later deniedreinstatement because of their union membership and activity;charges notsustained as to someemployees-Reinstatement Ordered:employees discrimina-torily discharged to be offered immediate reinstatement;employees temporarilylaid off because of lack of work to be placed upon a preferential list for employ-ment in the order of their seniority before hiring other,persons-Back.Pay:awarded to employees discriminatorilydischarged-Strike-Age:eenien,t:,strikesettlement-EmployeeStatus:where employee obtains job with less pay resigna-tion considered effective as of date employer notified.Mr. Earl 1Z. Cross,for the Board.ClarkcCBean,byMr. L. E. Bean,ofAdrian,Mich., for therespondent.Mr. Lawrence J. Hammond,of Adrian, Mich., for the E. R. U.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local No. 268, hereincalled the U. A. W. A., the National Labor Relations Board, herein..called the Board, by the Acting Regional Director for the SeventhRegion, (Detroit, Michigan), issued its complaint dated November 13,1937, against Schwarze Electric Company, Adrian, Michigan, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within16 N. L.it.B., No. 33.246 SCHWARZE ELECTRIC COMPANY247the meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint alleged insubstance that the respondent had (1) discharged 58 of its employees'because they had joined and assisted the U. A. W. A. and had engagedin concerted activities with other employees for the purpose of col-lective bargaining and other mutual aid and protection, (2) dominatedand interfered with the formation and administration of a labor organ-ization known as the Employees Representative Union, herein calledthe E. R. U., and contributed support thereto, and (3) expressed oppo-sition to the U. A. W. A. and engendered fear of loss of their jobsbecause of membership in or activities in behalf of the U. A. W. A.The complaint and accompanying notice of hearing were duly servedupon the respondent, the U. A. W. A., and the E. R. U.Thereafter the respondent duly filed an answer in which it admittedthe allegations in the complaint relative to its corporate existence andthe relation of its business to commerce, denied that it had engaged inthe unfair labor practices with which it was charged, and pleadedaffirmatively that 3 of the 58 employees named in the complaint hadnever been employed by it,2 that 8 were discharged for cause,3 that 7had voluntarily quit their employment,4 and that the remainder weretemporarily laid off because of a seasonal decline in production.Pursuant to the notice, a hearing was held at Adrian, Michigan,from December 2 to and including December 9, 1937, before DavidF. Smith, the Trial Examiner duly designated by the Board.Uponmotion made by the E. R. U. at the commencement of the hearing, itwas permitted to intervene.On December 3, 1937, it filed an answerto the complaint, in which it denied that the respondent had dominatedand interfered. with its formation and administration or contributedsupport to it.The Board, the respondent, and the E. R. U. wereIThe names of these employees are asfollows :Charles Fuller,Helen Johnson,KennethBaldwin,ArleneMort,EllaDrake. Roger Watson,PhyllisFrench,Evelyn Baker, MinaTidswell,Luella Butts,Ethel Mallory,Price James,Carroll James,Frank Hannon, MabelCornell,EllaM.Dinse,Ruth Stuart,Roy Housman,Earl VanNorman,Helen Corbett, EldaGuss,P.B. Salvador,Sophia Glenn,MaryPachay,Evelyn Benfield,Earl Carver, D. C.Dieckeroff,Howard Delo,Lawrence Beebe,Fay Hill, Laverne Anderson,Alvin Blanchard,Charles B. Bumpus,Alice Graf,Raymond James,Forest Flaherty,Audrey Calkins, Law-rence Barenck,Marjorie Van Volkenburgh,June Negus, Marguerite,Parlette,Ford Brock,Velma Brieschke,Helen Reck,Gertrude Miller,Hugh Schearer,Joe Fisher,Francis Guyman,CarlMiller,Carey L. DeTray,Florence Heskett,Marcella Polhemns, Josephine VanNest,Frank Barrett,Betty Havens, Merle Chestier,James Miller,and Carl Smith.The employees referred to were named in the complaint as Frank Homer, Ella Dense,nnil LawrenceAnderson.Their names correctly spelled are:Frank Hannon,Ella M.Dinse,and LaVerne Anderson.The complaint was amended to correct the spelling of Ella DensetoElla Al.Dinse.Although therecord discloses the correct spelling of the other twonames no amendment was offeredto correctthe spelling.8The names of these employees are as follows : Evelyn Baker, Mina Tidswell,HelenReck,Price James, Earl VanNorman,P. B. Salvador, Hugh Schearer, and Francis Guyman.The names of these employees are as follows:Fay Hill,Audrey Calkins,Lawrence.Gertrude Miller,Carl Miller,Carey L.DeTray, and Florence Heskett.247383-40-vol. 16--17 248DECISIONS OF NATIONAL LABOR RELATIONS UOARDrepresented by counsel, and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.Counsel for the respondent, at the close of the Board's case, moved thatthe allegations of the complaint with respect to 25 persons namedtherein who failed to appear and testify be dismissed.5The TrialExaminer reserved his ruling on this motion and in his IntermediateReport dismissed the complaint as to these persons.Also at the closeof the Board's case, and again at the close of the hearing, the respond-ent and the E. R. U. each moved to dismiss the complaint upon theground that the evidence adduced at the hearing had, failed to sus-tain the allegations of unfair labor practices alleged in the complaint.These motions were denied.During the course of the hearing, theTrial Examiner made other rulings on various motions and on objec-tions to the admission of evidence.The Board has considered allrulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On January 14, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties.Hefound that 28 of the employees named in the complaints had been dis-charged by the respondent solely because of their membership in andactivities in behalf of the U. A. W. A., that 4 had been discharged forcause, and that 1 had voluntarily quit her employment.8 The TrialExaminer further found that the respondent had dominated and in-terfered with the formation and administration of the E. R. U. andcontributed support to it.He recommended that the respondent ceaseand desist from engaging in the afore-mentioned unfair labor practices,that it reinstate, With back pay, the employees found by him to have5The names of these persons are as follows:Charles Fuller,Ella Drake,Frank Hannon,Mabel Cornell,Roy Housman,Earl VanNorman,P. B. Salvador, Mary Pacbay,Helen Cor-bett,Evelyn Benfield,Earl Carver,D. C. Dieckeroff, Laverne Anderson,Charles R. Bumpus,Forest Flaherty,Lawrence Barenck,Velma Brieschke,Hugh Schearer,Francis Guyman,Carey L. DeTray,Marcella Polhemus,Josephine VanNest, Frank Barrett, Carl Smith, andRaymond James.6The names of these employees are as follows:Helen Johnson,KennethBaldwin. ArleneMort,PhyllisFrench, Evelyn Baker, Luella Butts, Ethel Mallory, Ella M. Dinse, RuthStuart, Elda Guss, Sophia Glenn,Howard Demo,Lawrence Beebe, Fay Hill,Alvin Blanchard,Alice Graf,Mina Tidswell,Marjorie Van Volkenburgh,June Negus,Marguerite Parlette,Ford Brock,Helen Reek,Gertrude Miller, Carl Miller,Florence Heskett, Betty Havens,James Miller, and Norlene Anderson.Norlene Anderson,although she testified at thehearing,was not named in the complaint.The attention of counsel for the Board wascalled to this fact at the time Anderson testified,but he made no request that the com-plaint be amended to include her name.The Trial Examiner therefore erred in findingthat the respondent discriminated in regard to her hire and tenure of employment, andhis finding in this respect is hereby set aside.The Trial Examiner made no finding withrespect to Merle Chesher,one of the employees named in the complaint.We shall considerhis case in Section III,infra.7The names of these employees are as follows:Roger Watson,Carroll James, PriceJames, and Joe Fisher.The name of this employee is Audrey Calkins. SCHWARZE ELECTRIC COMPANY249been discriminatorily discharged, and that it disestablish the E. R. U.as an agency for collective bargaining.On February 18, 1938, the respondent filed exceptions to the Inter-mediate Report and requested to be heard in oral argument before theBoard.Pursuant to notice duly served upon the respondent, theU. A. W. A., and the E. R. U., a hearing for the purpose of oral argu-ment was held before. the Board in Washington, D. C., on March 17,1938.Counsel for the respondent and the U. A. W. A. appeared andparticipated in the oral argument.Counsel for the E. R. U. did notappear.The Board has considered the exceptions to the Intermediate Report,and save asthey are consistent with the findings, conclusions, andorder set forth below, finds them to be without merit, and they arehereby overruled.Subsequent to the oral argument, upon request of the Secretary of.the Board, the respondent furnished the Board with two seniority-lists, one listing employees of the respondent according to their depart-ments and the other listing them according to their jobs within eachdepartment.Attached to the first of these lists was a stipulationsigned by counsel for the respondent, and Carl Woll, president ofthe U. A. W. A. The stipulation related to the first seniority listand certain facts concerning working conditions, which we shallconsider in our findings of fact.9We hereby make said seniority listsand stipulation a part of the record in this case.10Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSchwarze Electric Company is a corporation organized and exist-ing since 1904 under the laws of the State of Michigan. It operatesa factory at Adrian, Michigan, at which it manufactures automobilehorns, oil gauges, windshield defrosters, fire-alarm signals, school bells,household bells, chimes, sirens, and paging and calling equipment andsystems.About 85 per cent of its total business pertains to automobileequipment.The respondent normally employs about 367 persons.Its gross sales average about $80,000 a month.Raw materials used by the respondent consist chiefly of steel, fibre,paper board, screw-machine products, copper, brass, and aluminum.About 65 per cent of these products are obtained from States otherThe stipulation is set forth in full in footnote 18,infra.10 Counsel for the respondent in a letter to the Board,dated April 5, 1939, contendedthat thelist compiled to show job classifications should be made a part of the record.The U. A. W. A., bysigning a stipulation attached to the list,indicated its willingnessthat such list might be considered a part of the record. 250DECISIONSOF NATIONAL LABOR.RELATIONS BOARDthan Michigan.Approximately 50 per cent of the finished productsare shipped outside Michigan.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, LocalNo. 268, is a labor organization affiliated with the Committee for In-dustrialOrganization, herein called the C. I. O.Local No. 268received its charter from the International Union on March 22, 1937.Employees Representative Union is an unaffiliated labor organiza-tion, incorporated under the laws of the State of Michigan on April29, 1937.It admits to membership all employees of the respondent,including foremen and office employees.III.THE UNFAIR LABOR PRACTICESA. Domination of and interferencewithformation and administrationof the E. R. U.; interference,restraint,and coercion1.BackgroundAbout February 1937 the U. A. W. A. commenced organizing em-ployees at the respondent's plant.Soon thereafter Ernest (Red)Leffel, assistant superintendent at the plant, called all employeestogether and told them that he had heard that the plant was beingorganized and that increases in pay similar to those requested atanother plant organized by the U. A. W. A. in Adrian would berequested of the respondent; that the respondent was making only apenny on each horn and could not afford to grant raises.He advisedthem "to think it over" before they joined any union.During the latter part of April 1937 a negotiating committee of theU. A. W. A., consisting of Howard Delo, Audrey Calkins, LawrenceBeebe, Alvin Blanchard, and Alice Renner, all employees of the re-spondent, met with Harry M. Beery, the respondent's general man-ager and treasurer, informed him that the U. A. W. A. representeda majority of the employees, and presented to him a proposed contractfor his consideration.Beery told them that "he was in accord witha.union but not in accord with an outside union, outside organizers,or outside people dominating" and suggested that they "not affiliateor join up with an outside union, but with the union that was under wayat that time." 11He nevertheless requested that the committee submitto him a list of the U. A. W. A. members in support of its claim thatthe U. A. W. A. represented a majority of the employees. The com-mittee promised to submit to the union members the question of11The E. R. U. SCHWARZE ELECTRIC COMPANY251whether or not a membership list should be given Beery. The proposedcontract was then discussed and Beery promised to draw up and submitto the committee a contract which would be acceptable to him. Thisnew proposed contract was later submitted by Beery to the commit-tee and rejected by the U. A. W. A.The U. A. W. A. also declined toauthorize the submission of a list of its members.While these negotiations were taking place, Leffel, the assistantsuperintendent, was interviewing organizers from the American Fed-eration of Labor, herein called the A. F. of L., and planning to bringthat union into the plant, and Kenneth Young, Clarence Davis, andother employees referred to by several witnesses as "old timers," wereplanning the formation of an "inside" labor organization, referredto by Beery at his first conference with the U. A. W. A. committee.Leffel testified that he preferred the A. F. of L. to the C. I. O. butabandoned his plan to bring the A. F. of L. into the plant when helearned that the "old timers" preferred a union of their own.OnApril 27, Kenneth Young, a stock chaser, with headquarters in theoffice of William Engel, superintendent, used the respondent's facil-ities for typing and mimeographing pledge cards for a proposed"inside" union.These pledge cards were circulated throughout theplant during working hours by Kenneth Young, Clarence Davis, andother employees, with the aid of Homer Teller and Russell Snellen-berger, assistant foremen of the machine shop, Edwin Bahs, foremanof the assembly department, Vern Hoover, foreman of the paint shop,and Mary Rechlau, instructor of a line of girls in the assemblydepartment.Upon the request of a committee consisting of Young,Davis, and Bahs, an interview with Beery was granted for the after-noon of April 28.Young and Davis attended the interview, thepurpose of which, as expressed by Young, was "to see if we (the com-mittee) could stop the C. I. O.'s from getting an agreement."Youngand Davis took with them approximately 175 pledge cards or appli-cations for membership in the proposed "inside" union.Beery toldthem that he 'could not deal with them unless they represented atleast 51 per cent of the employees and unless those employees wereorganized.Young and Davis thereupon left the plant and employedan attorney, Lawrence J. Hammond, to assist them in organizing aunion.They returned to the plant during the afternoon of the sameday, typed notices of a meeting to be held that evening, and postedthe notices upon the respondent's bulletin boards located throughoutthe plant.Pledge cards were distributed by supervisory employeesand other employees interested in the formation of the "inside" unionduring the afternoon of April 28 and all employees were informedthat they needed such cards to admit them to the meeting. Theobject of this requirement was explained by Young to be the exclusionof U. A. W. A. members who might attempt to break up the meeting. '252DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Formation of the E. R. U.A night shift of approximately 50 employees had been reportingfor work regularly at about5: 15o'clock each evening prior to April28.On that evening, however, all except about a dozen employeesremained away to attend the meeting.Engel, superintendent of theplant, instructed the night watchman to send those who reported forwork home.About 250 employees including Balls, Leffel, Teller,and other supervisory employees attended the meeting.Leffel andTeller at that time would normally have been on night duty. Theemployees voted at the meeting to form the Employees RepresentativeUnion, elected officers and directors, and adopted bylaws.Amongthe officers and directors elected -were : Louis Robins, a leader or set-upman inthe machine department, referred to by one of the employees as"sort of foreman," director and later treasurer; Clarence Davis, arepair man,12 and Andrew Roesch, a millwright whose duties requiredtheir attendance in all departments of the plant, president and di-rector, respectively; and Mary K. Bloomer, a cost accountant, andKenneth Young, a stock chaser, both of whom worked in the officesof the respondent, directors.Mary Rechlau, instructor of a lineof girls in the assembly department and variously referred to bythe employees as a "floor-lady" or as a "forelady," was later electedsecretary.Approximately 170 or 175 employees, including Leffel andTeller, joined the new organization that night.The board of di-rectorsmet later that night and signed articles of incorporationwhich were filed with the Michigan Corporation and Securities Com-missionon the following day.3.The strike and its settlementWhile the organizational meeting of the E. R. U. which we havejust described was in progress, the U. A. W. A. called a strike andformed a picket line around the plant.Leffel, who received word ofthe strike while at the meeting, announced to the employees presentthat they need not report for work on the following morning.As aresult of the strike the plant was completely shut down until May 5,at which time the strike was called off pursuant to the followingagreement negotiated between the respondent and the U. A. W. A.:This agreement made and entered into this 5th, day of MayA. D. 1937, by and between Schwarze Electric Company, aMichigan Corporation of Adrian, Michigan, of the first partand Adrian Union U. A. W. A. Local No. 268 by their dulyauthorized negotiating committee and David Hall, InternationalRepresentative U. A. W. A. of the second part.v For more than a month prior to the hearing he had been working in the experimentaldepartment at an increase in pay of about$5 a week. SCHWARZE ELECTRIC COMPANY253WHEREAS, the said local union U. A. W. A. employees of saidfirst party have declared and are operating a strike, as a resultof which the manufacturing plant of said first party has beenunable to operate, andWHEREAS, the said Local Union 268 claiming a majority ofthe employees of first party and whereas other employees offirst party designating themselves as Employees RepresentativeUnion of the Schwarze Electric Company, are also claiming amajority of said employees and have, filed a petition with theFederal. Labor Relations Board, under the so-calledWagnerAct, for an investigation and election to legally determine saidmajority, andWHEREAS, said first party and second party have negotiatedand have arrived at an agreement to be temporary pending theelection to be held under the Wagner Act, to determine saidmajority by reason of filing said petition and said parties arenow desirous of placing said agreement in writing.Nowtherefore this agreement witnesseth as follows :First, First party shall reemploy the following persons : CareyDeTray, Gertrude Miller, Carl Miller, LaVern Anderson, FrancisGuyman, Price James, Frank Barrett; said reemployment tocommence with the reopening of the plant and said parties topossess their seniority rights, provided however, that Vern An-derson shall be placed according to his ability and providedfurther that Francis Guyman shall be placed at work in aposition to which he is adapted;Second, Second party agree that they will not cease work,strike, picket or boycott and first party agrees there shall be nolockouts so long as this temporary agreement remains in force;Third, Second party agrees that there shall be no union activi-ties or solicitations on company property and first party agreesthat it will not permit same to be done by others;Fourth, That in the event of shortage of stock or ordersnecessitating a lessening or (sic) production, that reduction shallfirst be to four working days per week and thereafter seniorityand merit govern, to be determined by Arbitration Board con-sisting of two employees and two representing the management,and in case of inability to agree, a fifth person shall be designatedby the Board to decide said question.Fifth, It is agreed between the parties that the eligibility ofvoters at the election petitioned for and to be held, shall be thecompany payroll existing at the time of the strike, as of April29th, 1937.It is hereby declared to be the intention of the parties heretothat the conditions herein specified are the considerations of this 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract in order to arrive at this settlement which is herebyrecognized and agreed as being a temporary contract to permitthe reopening of plant of first party, whereby all employees mayhave employment and work pending the result of the electionpetitioned for to determine a majority under the Wagner Act.IN WITNESS WHEREOF, the parties hereto have hereunto set theirhands and seals the day and year first above written.Despite its agreement not to permit union activities or solicitationson its property, and despite the fact that it posted notices on its bul-letin boards prohibiting union activities during working hours, therespondent immediately upon reopening its plant commenced an activecampaign to assist and foster the growth of the E. R. U.E. R. U.members were permitted to solicit memberships during working hours,and Homer Teller, assistant foreman of the machine shop, Bahs, andLeffel assisted in the solicitations.The respondent's bulletin boardswere used by the E. R. U. for posting notices of its meetings.Onor about May 11 the employees on the night shift were given. per-mission by Leffel to leave their work for 2 hours to attend an E. R. U.meeting.Teller had the power shut off and all but three of the em-ployees attended the meeting.As a result of the encouragement and support given by the re-spondent to the E. R. U. and the violation by the respondent of thestrike-settlement agreement, the U. A. W. A. on May 14 filed withthe Board's Regional Director a charge that the respondent was fos-tering, supporting, and interferinb with the formation and adminis-tration of the E. R. U., and thereafter no election was conducted todetermine which union, if either, represented a- majority of the em-ployees.During the latter part of June 1937, the respondent recognized theE. R. U. as the sole representative of its employees for the purposesof collective bargaining and agreed to grant demands of the E. R. U.for increases in pay.During the latter part of September, the re-spondent agreed to grant the E. R. U. a closed shop and thereafterposted upon its bulletin boards the following notice :GENERALNOTICE NO. U-4OCT. 7, 1937.The Employees' Representative Union, an organization com-posed of employees of the Schwarze Electric Company, whichorganization has been recognized by the Company as represent-ing the majority of employees and therefore entitled to the righttobargain for all employees, has petitioned this Companythrough its president, in a letter dated September 29, 1937, fora closed shop.After giving this serious consideration, the SCHWARZE ELECTRIC COMPANY255management hereby agrees to grant the request for a closedshop for a period of six months.Those exempt from this agreement will be : Salaried em-ployees, department heads, foremen and assistant foremen, chiefinspector, '%vatchmen and those on special police duty.New employees will be required to sign an application at thetime of employment, the terms and conditions of payment tobe handled directly by the Employees' Representative Union.The Company will also recognize a shop steward system, to beset up in the plant in accordance with terms and conditions asdiscussed in a meeting between the directors of the Employees'Representative Union and the Management of the Company.The records of discharged employees will be available at alltimes for review by the Executive Committee, and any mis-understanding over any discharged employee can be discussedwith the management by the Executive Committee throughregularmeetings, or specialmeetings can be called whennecessary.H. M. BEERY,General Manager.October 22 was set as the date by which all employees had to jointhe E. R. U. Carl Woll, president of the U. A. W. A., advisedU. A. W. A. members to join the E. R. U. in order to retain theirjobs.13Apparently they did join, for there was no evidence in therecord that any U. A. W. A. members were laid off or dischargedafter October 22, and Clarence Davis testified that if any membersof the U. A. W. A. were working at the plant, they were alsomembers of the E. R. U.Beery testified that he never gave the employees permission toleave the plant for the purpose of attending an E. R. U. meeting;that he never knew of their 2-hour absence on the night of May 11;that he had instructed his foremen to take no sides in the controversyinvolving the E. R. U. and the U. A. W. A.; and that when helearned that some of the foremen had joined the E. R. U., he re-quested Engel, the superintendent, to instruct them to withdraw.Regardless of the truth of these assertions by Beery, the respondentisno less responsible for the acts and conduct of its supervisoryemployees.14We find that the respondent has dominated and interfered withthe formation and administration of the E. R. U. and has con-13The U. A. W. A. claimed that it had between 175 and 225 members at the plant inMay and June 1937.14 SeeVirginia Ferry Corporation v. National Labor Relations Board,101 F. (2d) 103(C. C. A. 4th) ;andNational Labor Relations Board V. A.S.Abell Company,97 F. (2d)951 (C. C. A. 4th). 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributed support to it; 11 and that the respondent by said acts andby other acts set forth above, designed to discourage membershipin the U. A. W. A., namely, by Leffel's admonition to the employees"to think it over" before joining any union, by his subsequent at-tempt to foster an A. F. of L. union at the plant, and by Beery'sstatement to the U. A. W. A. committee that he was not in accordwith an "outside" union, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Discrimination in regard to hire and tenure of employmentBecause of a decrease in production at the plant, it became neces-sary for the respondent, commencing about May 20, 1937, and con-tinuing over a period of 3 or 4 months, to reduce its force fromapproximately 367 employees to about 200.The complaintalleges,however, that in the reduction 58 employees were chosen for dis-charge because of their membership or activities in behalf of theU. A. W. A.1e Twenty-five of. the fifty-eight employees failed toappear and testify at the hearing, and the complaint was dismissedas to them.We shall, therefore, consider only the cases of theremaining 33 employees.Harry M. Beery, general manager and treasurer of the respond-ent, testified that he attempted to live up to all the terms of thestrike-settlement agreement.That agreement provided, in regard tolay-offs, that in the eventof a lesseningof production, the workweekshould be reduced to 4 days, that if lay-offs were thereafternecessary,seniority and merit should govern, and that the seniorityand meritof employees should be determined by an arbitration boardto consistof two employees and two representatives of themanagement. Insome departments, and as to certainemployees,the workweek wasshortened duringthe summerof 1937.But therespondent,on June28, posted a notice on its bulletin board to the effect that it wasat that time establishing a 50-hour week, that employees on the dayshift would be required to work 9 hours a day for 5'1/2 days eachweek, and that employees on the night shift would be required towork 10 hours each night for 5 nights of each week.The U. A. W.A., however, did not insist upon the respondent carrying out the11 Cf.Titan Metal Manufacturing Company and Titan Employees ProtectiveAssociationet al.,Intervenors, v. National Labor Relations Board,106 F. (2d) 254 (C. C. A. 3rd).'° It is immaterial whether these employees were discharged or laid off. If their em-ployment terminated because of their membership or activities in behalf of the U. A. W. A.,they were in either event objects of discrimination within the meaning of Section 8 (3)of the Act.Matter of Harry Schwartz Yarn Co., Inc.,andTextileWorkers OrganizingCommittee,12 N. L. R. B. 1139;Matter of Seroel,Inc., andUnited Electrical, Radioand Machine Workers of America, Local No. 1002,11 N. L. R. B. 1295; andMatter ofPrecision Castings Company, Inc.,andIron Moulders Union of North America,Local 80,8 N. L. R. B. 879, 890. SCHWARZE ELECTRIC COMPANY257agreement to reduce the workweek to 4 days or .that .an arbitrationboard be established to determine lay-offs according to ' seniorityand merit .17Its failure to request an enforcement of the 'agreementwas perhaps caused by its own unwillingness to have executed thatpart of the agreement which provided for an election, with theE. R. U., a company-dominated union, appearing upon the ballot.The respondent nevertheless contends that it gave -due considera-tion to seniority in laying off the employees. It furnished Leffel andBahs with a list of the employees in their respective departments, pre-sumably listed in the order of seniority, with instructions to followthe lists in effecting lay-offs.These seniority listswere notintroduced in evidence.However, subsequent to the hearing, the respondent furnished theBoard with two seniority lists, orie listing all employees of the plantaccording to their departments and the other according to their jobswithin the departments, each list showing the date when each em-ployee was hired, the date of his lay-off or lay-offs, the date of hisdischarge, the date when he quit, and the date of his reinstatement.These lists we have treated as apart of the record.18Although the17See footnote 18,infra.11Attached to the first of theselists,the one which classified employees only as todepartments,was the following stipulation :At the request of the Secretary of the National Labor RelationsBoard dated July 23,1938, that further information be furnished in the form of a list ofall employees em-ployed by the respondent between May 6 and December 2, 1937, listedaccordingto theirjobs and departments and showingthe lengthsof service,date of lay-off or layoffs afterMay 6, 1937,and dateof reinstatement of each employee whether hewas laid off, quit ordischarged;informationrelative to whether or not the United AutomobileWorkers ofAmerica everrequestedthe respondentto comply withthe termsof the strikeagreementofMay 5,1937, especially paragraph 4 thereof regarding the four-day week and thefunctioningof an ArbitrationBoard and information concerningthe extent to which therespondenthas adhered to a senioritypolicy in the past in laying off and reinstating itsemployees and morespecifically, whether ornot it hasfolloweda seniority policy similar tothe one it claims itfollowedduring the summerof 1937 :IT IS STIPULATED AND AGREED that the list attached hereto Is a list of all employees em-ployed by the respondent Company betweenMay 6 and December2, 1937, listedaccordingto their jobs and departmentsand showing the lengthof service,dateof layoff or layoffsafter May6, 1937, and the date ofreinstatement of each employeewith theshowing asto employmentterminationwhether thesaid employee quit, was laid off or discharged..IT IS FURTHER STIPULATED AND AGREED that no request was made of the respondent bythe United Automobile Workers of America tocomply with the terms of the strike agree-ment of May 5, 1937, and that the four-day week agreement was carried out for a period ofthree weeksafter thesigning of the agreementwith two shifts,or equivalent to eightshifts perweek at theend of thethree-weekperiod,and that thereafterthe night shiftwas discontinued and the plant operated five days aweek or theequivalent of five shifts.That it Is the contention of the respondentthat it hasalways been their policy toadhere to seniority rights of its employees according to their respective departments andclass of work.That It is the contentionof the UnitedAutomobileWorkers ofAmerica that therespondent never did follow this alleged senioritypolicy.(Signed)CARL WOLL,President,Int'l Union,United AutomobileWorkers of America, Local268.(Signed)CLARK & BEAN,Attorney for the Schwarze Electric Co. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo lists are not entirely consistent with each other and some of theinformation contained therein is contradicted by testimony in therecord, we have given due consideration to the lists and accepted theinformation contained therein as accurate except in so far as otherevidence clearly establishes an inaccuracy.Many of the job classifications set forth on one of the senioritylists are not mentioned elsewhere in the record, and some of the jobclassifications or operations frequently referred to by the witnesseswho testified are not mentioned on either seniority list.For example,Bates and other witnesses referred to lay-offs from the Ford line, theOverland line, and the Hudson line within the assembly department.Only the Hudson line is listed, but numerous other operations arenamed, some of which we must assume are parts of the Ford lineor the Overland line.Many of the employees listed under theseother operations testified that they worked on the Ford line.Weshall treat further of this problem in connection with the individualcases hereinafter discussed.The foreman of each department apparently had the power, al-though not the exclusive power, to hire and discharge employees.Whether or not U. A. W. A. members were discriminated against inconnection with the lay-offs and subsequent refusals to reinstate, canbest be determined by considering the actions of the foremen ofthe several departments.We shall first, however, point out a few general considerationswhich appear to throw light upon the respondent's treatment ofU. A. W. A. members.The following employees were apparently the most active of theU. A. W. A. members at the plant : Carl Miller, employed December31, 1934, and his wife Gertrude Miller, employed January 14, 1935,who held organizational meetings at their home; Howard Delo, em-ployed March 3, 1937, chairman of the strike settlement committeeand other U. A. W. A. committees; Audrey Calkins, employed May31, 1933, and Alvin Blanchard, employed November 6, 1936, mem-bers of the strike settlement committee;AliceRenner, employedFebruary 25, 1935, and Lawrence Beebe, an employee of about 15years' service, employed last on March 1, 1937, who, with Delo, Cal-kins, and Blanchard, served on a committee which met with Beerybefore the strike was called.Carl and Gertrude Miller were dis-charged prior to the strike but were reinstated as a result of thestrike settlement agreement.They and all other U. A. W. A. mem-bers above mentioned were laid off prior to the hearing.Only oneof them, Alice Renner, was reinstated, and she became a member ofthe E. R. U. At the time of her lay-off from the job of punch pressoperator, for a 2-week period while inventory was being taken, an- SCHWARZE ELECTRIC COMPANY259other punch press operator, Erma Butts, who was an E. R. U. stewardand junior to Renner, was retained and given other work to do.Remier testified that in October 1937 she and her husband, who wasalso employed by the respondent, were called into Beery's office andasked what they intended to do about joining the E. R. U. Theyreplied that they did not know, and he then told them that they"would be better off" if they joined because he had granted the E. R. U.a closed shop and that everybody would have to join.19Mrs. Rennerthen asked Beery about the Board's investigation of charges thatthe E. R. U. was company dominated and Beery replied that "hedid not think it would amount to anything" and added, "we all knowthat the Labor Board is partial, or sympathetic to the C. 1. O."Beery admitted having called Alice Renner and her husband intohis office after he had heard from Engel that they were dissatisfiedwith the closed-shop agreement.He did not deny having made thestatements attributed to himm, by Mrs. Renner, and we accept heraccount of the interview as substantially correct.Both Alice Rennerand her husband thereafter joined the E. R. U.The following employees were apparently the most active of theE. R. U. members : Clarence Davis, employed February 5, 1934, presi-dent; Eva Ott, employed March 29, 1935, vice president; Belle Holtz,employed March 24, 1919, and Mary Rechlau, employed October 28,1924, secretaries; Cecil Sentel, not listed on either of the senioritylists, and Louis Robins, employed June 3, 1929, treasurers; and An-drew Roesch, employed February 11, 1921, Kenneth Young, employedSeptember 21, 1936, Mary Bloomer, not listed on either seniority list,Dorothy Turnwald, employed January 19, 1935, and Ada Brown,employed February 26, 1937, all members of the board of directorsof the E. R. U. In addition to these officers and directors, the E. R. U.had 25 stewards in the various departments of the plant, 11 of whomhad been employed by the respondent between November 1936 andMarch 1937.The record contains no evidence relative to the tenureof employment of Cecil Sentel and Mary Bloomer.All other officersand directors of the E. R. U. were working at the time of the hearing.Only one of them, Ada Brown had been laid off between May andDecember 1937, and she was laid off for only two periods of 2 and 3weeks each.Of the 25 E. R. U. stewards, only 2, Verda Hebb andErma Butts, had been laid off prior to the hearing, and their lay-offsdid not occur until September 1 and October 1, respectively.It is true that more "old timers" at the plant joined the E. R. U.than joined the U. A. W. A.However, an examination of the list of19 In regard to the closed-shop contract,Beery testified that he understood that onlynew employees would be required to join the E. R. U. The closed-shop agreement asunderstood by Davis and Young,however, and,as enforced by the E.R. U applied, as wehave pointed out in Section III, A, above, to old as well as new employees. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD.leaders ofboth organizations shows that there were employees oldin seniority as well as young in seniority active in each organization.We find it significant that all of the 7 U. A. W. A. leaders and only 3.of 34 E. R. U. leaders were laid off prior to the hearing.Five of theseven U. A. W. A. leaders would not have been laid off if seniority hadbeen followed.None of the three E. R. U. leaders who were laid offhad seniority over the employees retained.Furthermore, three otherE. R. U. leaders would have been laid off had seniority been followed.A further fact which appears to us significant, and more than acoincidence, is that none of the seven employees whom the U. A.W. A. claimed to have been discriminatorily discharged prior tothe strike, and whom the respondent agreed in the strike settlementagreementto reinstate, were working for the respondent at the dateof the hearing.20Engeltestified that all of these employees whowere reinstated after the strike were insubordinate, refused to dowhat they were told to do, and took the attitude that the respondent-could not discharge them.He cited no instances of such insubor-dination, however, and the record contains no other evidence insupport of that statement.Another fact which makes us look with suspicion upon the conductof therespondent in laying off and reinstating its employees is thegrossmisrepresentation of facts and contradictory testimony bycertain representatives of the respondent at the hearing.We referin particular to the testimony of Bahs, foreman of the assemblydepartment.In response to questions by both counsel for the Boardand the Trial Examiner, at the hearing, Bahs testified positivelythat no new employees had been hired in his department subsequentto the time when the lay-offs commenced and prior to the hearing.He further testified that he did not intend to hire any new employeesuntilthose employees who were laid off were reinstated.He wasthereafter requested by counsel for the Board to bring to the hearingroom records of the respondent, showing all employees who werethen employed in his department.The plant pay roll for the weekending November 30, 1937, was subsequently brought into the hear-ing room, and Balls requested the Trial Examiner to permit him tocorrect a statement which he had theretofore made to the effect that20As to one of the seven,t1arey DeTray, it is true that the only proof adduced, namely,the statement in the seniority lists furnished by the respondent,indicates that he wasreinstated but later quit his job.Although all seven were named in the complaint, onlythree appeared and testified at the hearing.Two of the three,Carl Miller and GertrudeMiller, we have found were discriminatorily laid off. See a discussion of these cases,infra.As to the third,Price James,he was never reinstated after the termination of the strike.Although his earlier discharge we find to have been for cause,this fact affords no explana-tion of the failure of the respondent to carry out its agreement of reinstatement.FrankBarrett was apparently not reinstated upon the termination of the strike.Two others,Francis Guyman and Laverne Anderson,were reinstated but later laid off.Guyman wouldnot have been laid off at all and Anderson would have been laid off for only about 1 month,had seniority been followed in effecting lay-offs on their jobs. SCHWARZE ELECTRICCOMPANY261.no new employees had been hired in his department.He then ad-mitted that 18 or 20 new employees had been hired. One of theseniority lists furnished subsequent to the hearing shows that 43 newemployees were hired in the assembly department between June 25and November 2, 1937, and that 30 of these new employees were stillworking on December 2, when the hearing commenced.Moreover, we are impressed with the testimony of one June Fieldswho was sent by an employment agency in Adrian to see the re-spondent on August 20. She was met by. Burry, the respondent'swatchman and personnel officer, who took her application and askedher whether she belonged to the U. A.. W. A. Fields was a memberof the U. A. W. A. but was delinquent in the payment of her dues.She explained such fact to Burry and told him that because herdues were not paid up she did not know whether she belonged or not.He then told her "You know we don't want any trouble with theC. I. O.We are all washed up.We don't want any moretrouble."Fields was not given a job. Betty Havens, one of-theU.A.W. A. members who was laid off, testified that one ofher friends, Maxine Bryan, who was hired for a short time 2 or 3months prior to the hearing, informed her that Burry had asked herabout her union affiliation at the time she applied for work; thatshe, Bryan, informed Burry that she was not a. member of any union,and was hired.This testimony was not denied by the respondent.Burry did not testify at the hearing.We accept Havens' testimonyas true.That the respondent was taking into consideration the union affilia-tion of employees which it was hiring or reinstating during thesummer and fall of 1937 is further substantiated by uncontravertedtestimony of Phyllis French, a U. A. W. A. member who wore herunion button at the plant and was among persons laid off. She tes-tified that upon one occasion. when she returned to the plant, seekingreinstatement, Bahs told her, "Well, you know, we are trying tohave a closed shop"; she replied, "I suppose I will have to join theother union in order to get a job"; and that he answered, "Yes, ifyou have one."Although the exact time when this conversationtook place is not clear, it occurred more than 8 weeks prior to thehearing, before the closed-shop agreement with the E. R. U. becameeffective.The closed-shop agreement with the E. R. U., a company-dominatedunion, of course furnished no legal justification for the respondent'srefusal to employ persons who were members of any other labororganization or who refused to join the E. R. U.The above relatedincidents, the inquiries and statements of Burry and Bahs, showthat, for some time prior to October 22, the respondent was attempt- 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to establish a closed shop in favor of the E. R. U., and thus elim-inate its employees who were members of the U. A. W. A.From the observations above made, and each of them, we are con-vinced, and find, that the respondent pursued a policy of discrimina-tion against those of its employees who held membership in or wereactive in behalf of the U. A. W. A. by laying them off or dischargingthem as well as by refusing to reinstate them.In considering the individual cases of alleged discrimination be-low, we bear in mind the fact that neither the E. R. U. nor theU. A. W. A. has furnished the Board with a list of its members andthat a number of employees other than those considered below, whoseunion affiliations, if any, we do not know, were also laid off or dis-charged and not reinstated by the respondent, although their senior-ity was such that they would not have been laid off had seniority alonebeen considered.1.The machine departmentJust after the termination of the strike on May 5, before the re-spondent commenced laying off employees in the machine department,112 were working there.Between that date and December 2, 1937,when the hearing in this case commenced, 54 of the old employeeswere laid off or discharged and 11 new employees were hired, 6 ofwhom were still working on December 2.21What proportion of the54 employees were members of the U. A. W. A. does not appear fromthe record.Leffel, assistant superintendent of the plant, who alsoacted as foreman of the machine department, testified that in hisdepartment he had always considered seniority in laying off em-ployees and that after the termination of the strike, he followed theseniority list furnished him by Engel, the superintendent.Leffel'semployment with the respondent ceased in August 1937.He wassucceeded for a short period by Homer Teller, who had been anassistant foreman under Leffel.The record does not indicatewhether Teller laid off any employees while acting as foreman.Tel-ler was in turn succeeded by Jack Taylor as foreman. Taylor didnot testify at the hearing.Almost all of the lay-offs in the machinedepartment were, however, effected by Leffel.Concerning new em-ployees, Leffel testified, "There was nobody hired in my supervisionuntil the day I left. If there was anybody hired after that I don'tknow, but every man or woman that I laid 'off if I got in a littlerush job I would call one of the others back."; Four of the elevennew employees, however, were hired in May and June while Leffelwas in charge of the machine department.21The seniority list broken down into job classifications shows that. only five newemployees were hired.We consider the other list, whichnames11 new employees, moreaccurate. SCHWARZE ELECTRIC COMPANY263Nineteen of the machine-department employees who were laid offor discharged are named in the complaint.Only 10 of them testified.We shall consider individually the cases of , each of these 10employees.Roger Watsonwas employed in February 1935 as a punch-pressoperator.On July 16, 1937, he was laid off by Russell Snellenberger,an assistant foreman under Leffel, and was told by Snellenberger thathe would be recalled within about a week, after inventory was taken.Watson was not recalled until November 23, 1937, and was then givenonly 4 days of work between. that date and the day when he testified,December 4, 1937.Watson joined the U. A. W. A. soon after it was organized inMarch.He testified that shortly prior to the hearing he met Beeryin a beer garden, that Beery commented on seeing Watson's name inthe complaint which had been served upon the respondent, and askedWatson whether he was "going through with it"; that when Watsonreplied that he was, Beery stated, "You are a fool . . . You will nevergo back to Schwarze to Work again." Beery admitted having seenWatson in a beer garden.He denied having made the statementsattributed to him by Watson and testified that Watson had approachedhim and asked him about returning to work, and that he, Beery, hadrequestedWatson to go to the plant and ask someone there aboutbeing reinstated.Watson's testimony was not convincing.Further-more, the fact that Watson soon after interviewing Beery returned tothe plant and was reinstated, indicates that Beery's account of themeeting in the beer garden was correct, and we so find.Watson had, in 1935, and also in 1936, been laid off during slackseasons.Although he was one of the oldest in seniority in his depart-ment, as well as on his job, the record does not indicate that hislay-off in 1937 was different in character from his previous lay-offs.We find that he was not laid off because of his membership or activi-ties in behalf of the U. A. W. A. The finding of the Trial Examinerthat he was discharged for "cause" is not supported by the record.22Ford Broclewas employed on August 11, 1936, and was workingas a punch-press operator during the summer of 1937 when lie waslaid off several times.On July 26, and on October 20, he was laidoff for periods of about 1 week each.On November 2, he was againlaid off and had not been reinstated at the time of the hearing.22Each of the seniority lists furnished by the respondent indicates that Watson wasdischarged on November 30, 1937. The Trial Examiner found that he was discharged forcause, although it is not clear whether his finding relates to the termination of employ-ment on July 16, 1937, or on' November 30, 1937.However, since neither Watson nor anyrepresentative of the respondent testified concerning a discharge on November 30, 1937,we shall treat the statement on the seniority lists that he was discharged on that dateas probably erroneous and, in any event,as outside the scope of the complaint.247383-40-vol. 16--18 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor most of the summer,prior to his last lay-off, he worked only2, 3, or 4 days a week.Brock joined theU. A. W. A.and paid dues to that organizationfor about 2 months.About October 1, 1937, he joined the E. R. U.because he was told by Louis Robins, acting foreman at that time,that the "dead line" was near and that Brock would not have a"card in the rack"if he did not sign an application for membershipin the E. R. U.His last and longest lay-off as we have noted,occurred more thana month after he had joined the E. R. U..Under the circumstances,although Brock had seniority over a number of other employees inthe machine department who were not laid off in 1937, we find thathis lay-offs were not occasioned by his membership or activities inbehalf of theU. A. W. A.Betty Havenswas employed by the respondent on November 7,1936, and worked as a punch-press operator and also in the assemblyroom of the machine department.Havens joined the E. R. U. at its first meeting on April 28. Shejoined theU. A. W. A.on the following morning. She was laidoff on June 2, 1937,at which time she was told by Leffel that therewas not much work to be done and that she would be recalled whenhe wanted her.Although she applied for reinstatement three orfour times prior to the hearing, she was not reinstated.On theseniority list, it appears that all employees working in the assemblyroom of the machine department except one,Mary Fox, were laidoff in May or June 1937.Mary Fox was laid off on October 25,1937.BettyHavens had seniority over Mary Fox and all otheremployees in the assembly room.However, the record does notindicate whether or not Mary Fox was a member of theU. A. W. A.Under the circumstances,we are not convinced that Havens waslaid off because of her membership in theU. A. W. A.Luella Buttswas first employed by the respondent on February5, 1936.She was laid off twice during the year 1936 for periods ofseveralmonths each time. She was last reinstated on November 2,1936, and worked until May 26, 1937, at which time she was againlaid off,and told by Leffel that he would try to give her 2 days ofwork each week.Butts had worked both in the assembly departmenton the Ford line and in the machine department as a punch-pressoperator.She was a member of theU. A. W. A.Before her lay-off she hadbeen asked by Homer Teller, assistant foreman of the machine depart-ment, to join the E. R. U. She refused to join, and"he asked her,"Why not?"She replied that she had joined one union and did not SCHWARZE'ELECTRIC COMPANY265,want to join another.He then told her that the E. R. U. would doher more good than her own union.Shortly after her lay-off, she applied for reinstatement and was toldby Leffel that he would not give her a job because she had gone tothe steward of her union instead of seeing him about being changedfrom one position to another. She was not given the 2 days' work aweek which had been promised her, although her seniority was amongthe highest in her department as well as on her job. She testifiedthat at the time she was laid off "a lot of girls" who were membersof the E. R. U. and who had less seniority than she had were notlaid off.The respondent did not refute this testimony and we acceptit as true.We'find-that, the respondent laid off and. refused to reinstate.Luella Butts because of her membership and activities in behalf of theU. A. W. A. She earned between $18 and $20 a week while workingfor the respondent.Alvin Blanchardwas employed on November 6, 1936, as a punch-press operator.He was laid off on June 7, 1937, by Leffel, who toldhim that the lay-off was necessary because of a decrease in productionbut that he, Leffel, would try to recall Blanchard within a few days ora week. Blanchard had not been recalled at the date of the hearing.He had such seniority in his department as well as on his job that hewould not have been laid off had. seniority been followed in effectingthe lay-offs.Blanchard was a member of the negotiating committee of theyU. A. W. A. which met with Beery before the strike was called, andwas also a member of the strike-settlement committee.The apparentdifference in treatment by the respondent of the leaders of theU. A. W. A. and the leaders of the E. R. U. has already been pointedout.The respondent has not contended that Blanchard's work wasnot entirely satisfactory, and has offered no reason why Blanchard waslaid off when other employees junior to him were retained.We findthat Blanchard was laid off and refused reinstatement because of hismembership and activities in behalf of the U. A. W. A.He earnedabout $23 or $24 a week while working for the respondent.He had notobtained other regular employment prior to the hearing.Sophia Glennwas employed by the respondent on November 24,1936, as a punch-press operator.She was laid off on June 7, 1937, byLeffel, who told her that there was no more work for her to do but thathe would recall her within 2 or 3 weeks. She had not been recalled atthe date of the hearing.Although two E. R. U. stewards, junior toGlenn, were not laid off, other punch-press operators, whose unionaffiliations, if any, we do not know, and who were senior to Glenn, werelaid off. If seniority had been strictly followed in effecting lay-offs,Glenn, would, have been laid off anyway. Leffel testified that he knewGlenn was a member of the U. A. W. A. but contended that she was 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDnevertheless laid off according to seniority.He indicated that therewere three other employees in his department junior to her, whosework she could not do.Before her lay-off, Snellenberger had requested her to join theE. R. U. and told her that she "would be protected more" if shejoined the E. R. U. and that she would not "have a job any longerif (she) walked with the others." "Snellenberger, however, did nothave supervision over Glenn, and there is no evidence which indi-cates that lie was in any way responsible for her lay-off.We arenot convinced that she was laid off because of her membership inthe U. A. W. A.Price Jameswas employed by the respondent on February 23, 1937,as a punch-press operator on the night shift.On March 27, he was,discharged by Homer Teller who told him that he had been talkingtoo much. James had been working for the Home Canning Com-pany in Adrian prior to his employment by the respondent but waslaid off at the Home Canning Company because of a seasonal declinein business.He returned to his work at the Home Canning Com=pany after March 27.Shortly prior to his discharge, James had made a trip to Toledo,Ohio, for the purpose of persuading union organizers to organizethe respondent's plant. It does not appear, however, that therespondent knew of this trip.Only two employees, other thanJames apparently knew about the trip.Leffel testified that Jameswas discharged because he left his work and talked too much andconsequently did not make his rate.We find that James was dis-charged for the reasons alleged by Leffel.Carroll James,a brother of Price James, was employed by therespondent on February 23, 1937, as a punch-press operator.Hejoined the U. A. W. A. about April 15.He was laid off on May 23,1937, by Leffel, who showed him a seniority list and told him thathe was one of five men who would be laid off at that time butthat he would be recalled later.He did not have sufficient seniority to entitle him to retain his posi=tion after lay-offs became necessary.The record affords no basis forthe finding of the Trial Examiner that he was discharged for cause.Leffel testified that Carroll James was laid off in accordance withseniority, and we so find.Lawrence Beebehad been employed by the respondent intermittentlyover a period of about 15 years prior to his lay-off on May 20, 1937.His last employment with the respondent commenced on March 1,1937.He had theretofore quit his job on January 25, 1937.Duringthe 15 years of his employment with the respondent, he had beenlaid off only once, and then for a period of only about 3 days in 1936,while the respondent was taking inventory.When laid off by Leffel SCI{W\rARZE ELECTRIC COMPANY267on May 20, he was.told that he should meet Leffel on the followingWednesday night and that Leffel might be able to reinstate him.Leffel did not meet him. at the appointed time and place. Beebe re-turned to the plant several times to seek reinstatement and was eachtime told by Beery or by Burry, the watchman and personnel officerof the respondent, to return later.Since Beebe had quit his job inJanuary and was not reemployed until March 1, 1937, he did nothave sufficient seniority to avoid being laid off when lay-offs becamenecessary.Beebe had joined the U. A. W. A. prior to the commencement ofthe strike and was a member of the committee which negotiated thestrike-settlement agreement. It was the contention of the U. A. W. A.that his activities in its behalf motivated the respondent in layinghim off.However, Beebe himself, on cross-examination, admittedthat he was probably laid off because of a decrease in production.Hislack of seniority on his job or in his department dissuades us fromfinding otherwise.Elda Gusswas employed by the respondent on March 24, 1937,as a punch-press operator.She was laid off on May 20 by Leffel,who told her that he could not use her any more.Guss was a member of the U. A. W. A. and wore her union buttonto work.Robins, a leader or set-up man whom Guss considered as"sort of a foreman," had at one time requested Guss to join theE. R.. U., told her that it would be to her benefit to join, and thatthe respondent could not meet the demands of the U. A. W. A. She,however, refused to join.Guss did not have seniority over anyother punch-press operator who was retained at the time she was laid.off.We are, therefore, not convinced that her membership in theU. A. W. A. or her refusal to join the E. R. U. was the cause of herlay-off.Joe Fisherhad worked for the respondent intermittently forabout 21/2 years prior to his lay-off on May 20, 1937.On April 13,1937, however, he had been discharged for engaging in a fight withanother employee and was not reinstated until April 27, 1937.Hetherefore had no seniority over any puch-press operator at thetime he was laid off on May 20.Fisher was a member of the U. A. W. A. but at Leffel's invitationattended the E. R. U. meeting of April 28. It does not appear thathe was an ardent advocate of the U. A. W. A.We find that he wasnot laid off because of his membership or activities in behalf of theU. A. W. A. The Trial Examiner found that Fisher was dischargedfor cause.He perhaps had reference to the discharge of April 13.Both Fisher and the respondent contend that Fisher was laid off onMay 20, and we so find. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The assembly departmentOn May 6, 1937, immediately after the termination of the strike,there were approximately 168 employees working in the assemblydepartment.Of the 168 employees, 52 were laid off or dischargedprior to December 2.Forty-nine more were hired between May 6and the hearing on December 2, 1937.23Thirty-one of the forty-ninenew employees were still working on December 2.Edwin Bahs, foreman of the assembly department, testified thathe used the seniority list furnished him by the respondent in layingoff employees according to the group or operation upon which theywere working, and that he followed the seniority list as closely aspossible, although he also considered whether or not the employeeswere capable of handling the jobs on which they worked.He testi-fied that there were six or eight operations or departments withinthe assembly department, such as the Ford assembly line, the bellsection, push-button section, horn-repair department, the Hudsonline, and the Overland line, which involved different kinds of work.24He further testified that most of the lay-offs were on the Ford lineand that although in past years employees on the Ford line werecustomarily transferred from one operation to another as workbecame slack on one operation and increased on another, this hadnot been the practice during the last few years.Testimony of manyof the witnesses, however, indicates that the practice of transferringemployees from one operation to another within the assembly depart-ment was never discontinued.Regardless of the extent, if any, towhich the practice of transferring employees from one operation toanother was discontinued in 1937, we shall give due regard, in con-sidering the cases of the employees listed below, to Bahs' contention.As we have pointed out above, Bahs first contended that no newemployees had been hired in the assembly department since May1937,25 then later admitted that 18 or 20 new ones had been employed,z'Theseniority list broken down into job classifications shows that only 41 new em-ployeeswere hired.We consider the other list, which names 49 new employees, moreaccurate.m The seniority list which classifies the employees according to their jobs, separatesthem into 33 different jobs within the assembly department.25The following are excerpts from the testimony of Bahs on this subject :Q.Do I understand ever since last May you have been letting people out of theassembly department?A. Yes, sir.Q. There hasn't been any occasion of taking new employees on, is that it?A. No, sir.Q.Has therebeen any new employees employed in your department since thelay-off around June 15, 1937?A. No, sir.Trial Examiner SsiiTrc.I understand you to say you have taken on no new helpat all in the assembly department since June 15?A. I don't remember of a new help.Trial ExaminerSMITH. Not a single new person?A. No, sir, not until we get these other people back that has been laid off. SCHWARZE ELECTRICCOMPANY' 269whereas -one of the seniority lists - shows -that 49 new ones were, em-ployed since May 6, 43 of whom were hired subsequent to June 15.The lay-offs commenced about May 13.Twenty-three of the fifty-two old employees who were laid off ordischarged between May 6 and the date of the hearing, are allegedin the complaint to have been discriminatorily discharged because oftheir membership or activities in behalf of the U. A. W. A.Only18 of these 23 employees appeared and testified at the hearing.Weshall consider below, under their job classifications'26 the alleged dis-criminatory lay-offs or discharges of these 18 employees."Winders-Spool Type Coils"Audrey Calkinswas employed by the respondent from 1923 to1928 and again from April 1, 1930, to August 17, 1937. She workedat winding coils at the time of her lay-off on August 17. Becauseof her long service with the respondent, she had been placed in chargeof the table at which she worked.She testified that just before quit-ting time on August 17, Bahs told her, "I will have to lay you offuntilMonday morning," August 23; that she believed that her entiretable was to be laid off and told the girls at her table that therewould be no more work for them to do until Monday morning; thatBates overheard her and told the girls that only she, Audrey Calkins,was being laid off; that one of the girls asked Bates, "Well, what hasshe done now?"; and that Bahs replied, "I don't know whether shehas done anything. I haven't seen the paper lately," then walkedaway.Calkins further testified that she had never received anycomplaint about her work.She had never before been laidoff unlessher whole table was laid off. Bahs testified that coils had beencoming from Calkins' table without being properly inspected, thathe had called her attention to that fact several times, and that onthe afternoon when he laid her off, he told her that he "would haveto lay her off for a few days in order to kind of warn her that shebe a little careful in the next few weeks or days to come."He didnot deny the incident related by Calkins, indicating her belief thatthe entire table was being laid off. Calkins' assumption that shewould not be laid off when the remainder of her table was retainedseemsunlikely if Bates, in fact, told her that she was being laid offas a warning that she should be more careful. Bahs' testimony inmany other respects, some of which we-have already mentioned, isinconsistentand unreliable.We accept Calkins' version of herlay-off as correct.20The job classifications are those listed by the respondent on one of its seniority lists. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalkins was a member of the U. A. W. A. and wore her union but-ton to work continuously.She had served on the U. A. W. A. com-mittees which interviewed Beery before the strike was called andwhich negotiated the strike-settlement agreement.Calkins hadgreater seniority than anyone else working on her operation.Shewas also among the highest in seniority within her department.Aswe have already observed, although Calkins had been an employee ofthe respondent for many years prior to August 17, she had never be-fore been laid off except when her entire table was laid off.We findthat she was laid off because of her membership and activities inbehalf of the U. A. W. A.She was earning an average of $17.50 a week at the time of herlay-off.She obtained other employment which paid her $15 a weekat noon on August 18, and informed the respondent on Monday,August 23, that she did not desire to return to her job.She explainedas the reason for not desiring to return that she believed from ob-serving treatment accorded other U. A. W. A. members, that her firstlay-off would be followed by other lay-offs and perhaps eventualdischarge because of her membership in the U. A. W. A."Test Room"Merle Chesherwas employed intermittently for about 101/2 yearsprior to March 31, 1937, in the assembly department, where he workedas a tester.On that date, he was paid off by Paul Burry who, inresponse to an inquiry by Chesher, disclaimed knowledge of the reasonfor his lay-off, then asked Chesher whether he belonged to theU. A. W. A, Chesher replied that he was not a member.He theninquired of Engel concerning the cause of his lay-off.Engel toldhim that he, Chesher, had been complaining about working overtimeand that his production was low.Chesher joined the U. A. W. A. be-tween March 31 and April 7, the date upon which he was reinstated.On October 25, he joined the E. R. U. in order to retain his job.Atthe hearing, he testified that he did not then believe that he was laidoff because of any union activities.We find that he was not laid offfor such reason.Carl Millerwas employed by the respondent on December 31, 1934,and prior to his discharge on March 23, 1937, had worked in themachine department, in the paint department, and in the test roomof the assembly department.He was doing the latter type of workwhen discharged.He had been highly praised for his work byBahs, Engel, and Beery.During March 1937, Carl Miller and his wife, Gertrude, who wasalso employed by the respondent, held several meetings of employees SCHWARZE ELECTRIC COMPANY271at their home, for the purpose of organizing a union.Carl joinedthe U. A. W. A. during that month. Shortly prior to Carl's dis-charge, Engel called an employee, Merle Sayers, into his office, gavehim a raise in pay, then questioned him about the U. A. W. A. whichwas then being organized, and specifically asked him whether CarlMiller was a member of the U. A. W. A. Sayers refused to divulgeany information.27About that time, Leffel was informed by ClydeFields, another employee, that Carl and Gertrude Miller were hold-ing union meetings at their home. Leffel, on one night duringMarch, parked his car in front of the Millers' residence and watchedoutside while a union meeting was in progress within.Leffel laterquestioned Carl about the meetings and talked to Engel about them.Itwas shortly thereafter that both Carl and Gertrude were dis-charged.Both Bahs and Engel testified that Carl's work becameunsatisfactory prior to his discharge.Engel further testified thathe believed Carl was intentionally slowing down and decreasing thequality of his work.Carl was reinstated on May 6 as a result of the strike-settlementagreement, and his discharge on March 23 is not within the scope ofthe complaint.The events leading up to the discharge have beenrecited,however, in order to throw light upon the respondent'sespionage activities, its interest in the union activities of its em-ployees, and its knowledge of Carl's U. A. W. A. activities.On August 23, 1937, Carl decided to remain away from work dur-ing the morning to attend to personal business.He telephoned therespondent's office and notified the office girl that it would be im-possible for him to report for work until noon.When he returnedto work at noon, he found his card gone from its rack and was toldby Balls that he had been laid off because of his absence that morning.Carl had, on several occasions in the past, taken voluntary leaveof absence under similar circumstances, without objection by therespondent.On the same morning that Carl was absent, anotheremployee, Aubrey Skeese, who was not a member of the U. A. W. A.,had also taken voluntary leave of absence.Skeese was not laid off'or discharged because of his absence.Under the circumstances, we are convinced that the respondentwas seeking a plausible excuse to rid itself of one of the most activeof the U. A. W. A. members.We find that the true reason for Carl'slay-off was his U. A. W. A. membership and activities.Carl earnedan average of about $25 a week while working for the respondent.'Engel testifiedthathe asked Sayers only whether the latter "belonged to any group ofemployeesor any secret organizationthat wasin effect intentionally slowing up . . .production."We find thetestimony'of Sayers more convincing.Sayers was subsequentlydemoted fromhis position as finaltesterand his increasein pay was takenfrom him. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe had obtained no other regular employment at the time of thehearing.Alice Graf28was employed by the respondent on November 20,1936, and worked in the test room until about June 1, 1937, at whichtime she was temporarily assigned to work on the Overland line.On June 3, she was laid off with 'a large group of other employees-from the test room and was told by Bahs that he would send her acard when he needed her.Although Graf returned to the plant seek-ing reinstatement about 15 times prior to the hearing, she was notreinstated.She was a member of the U. A. W. A. and wore herunion button to work. She had seniority over several other em-ployees of the test room who were never laid off and she would nothave been laid off had seniority been adhered to in effecting lay-offson her job.Bahs testified that her work was satisfactory and thather lay-off was only temporary.He did not explain, however, whyGraf was selected for a lay-off when several other employees, whowere junior to Graf, were never laid off.We find.that he laid heroff because of her membership in the U. A. W. A. Graf earned anaverage of about $13 a week while working for the respondent. Sheobtained no other employment prior to the hearing.Fay Hillwas employed by the respondent on December 3, 1936,and was working in the test room on May 17, when it becamenecessary for him to remain away from work for 3 days because ofillness.He testified that when he returned to work on May 20, hewas told by Bahs that there was no work for him to do and that hewould be laid off until a week from the following Tuesday, that is,until June 1.On June 1 Bahs again told him that there was no workavailable for him; that Hill then informed Bahs that he had achance to take a job in a nearby town, Hillsdale, delivered his toolsto Bahs, and requested Bahs to let him know when he could returnto work for the respondent; and that Bahs promised to do so.Although Bahs did not deny the above-related statements, he con-tended, after examining Hill's discharge ticket, dated May 28, thatHill quit the respondent's employ and that Bahs "did not have time"to lay him off.This contention is inconsistent with the undisputedfacts above set forth.Hill's job at Hillsdale was only temporary inits nature, and it is clear that he intended to work there only whilewaiting for the respondent to recall him.We find that he did notquit his job with the respondent.Hill was a member of the U. A. W. A. on May 20, when he waslaid off.He had such seniority that he would not have been laid"'The complaint, which incorrectly spelled her name as Alice Grof, was amendedto spellit as above shown. SCHWARZE ELECTRIC COMPANY273off had Bahs followed his asserted seniority policy.We find thathe was laid off and refused reinstatement because of his membershipin the U. A. W. A. Hill earned an average of $20 or $21 a weekwhile working for the respondent.At the time of the hearing hewas employed on another job which he obtained about July 15 andat which he earned an average of about $22 a week.Marguerite Parlette,29 Ethel Mallory,andHelen Johnson,threeother U. A. W. A. members who were employed as testers, did nothave sufficient seniority to avoid being laid off.Bahs testified thateach was laid off because of a lack of work to do and that the workof each was satisfactory.We do not therefore find that they werelaid off because of their U. A. W. A. membership.Parlette and Johnson were told by Bahs that they would be notifiedwhen to return to work. It 'had' been customary for the respondenteither to notify employees personally or by a notice inserted in anAdrian newspaper when to return to work after lay-offs.NeitherParlette, Johnson, nor Mallory were notified to return prior to thehearing.Two new employees were hired as testers on August 25 andSeptember 13 respectively, and had the respondent followed its assert-ed seniority policy in reinstating employees who were laid off, Mar-guerite Parlette and Ethel Mallory would have been reinstated to thetwo positions in the order named.The respondent has offered no ex-planation for its failure to recall them and we must conclude thatsuch failure was in furtherance of its purpose, as hereinbefore ex-emplified, of ridding the plant of U. A. W. A. members."Mechanism and Projector Assembly"Only two of the eight employees listed as working on the mechanismand projector assembly were laid off and no new employees werehired.One of the two,Marjorie Van Volkenburgh,30a U. A. W. A.member who wore her union button at the plant, was laid off on June3.31Although she was senior by 23 days to one other employee,Bowen, who was never laid off, another employee, Cox, who wassenior to both Van Volkenburgh and Bowen was laid off on August25.Van Volkenburgh would have been laid off on August 25 evenif a seniority policy were followed.We are not informed of theunion affiliation, if any, of any other employee on this operation.Bahs testified that Van Volkenburgh was only temporarily laid off2 9The complaint,which incorrectly spelled her name as Marg. Parlett, was amended tospell it as above shown.3D The complaint which incorrectly spelled her name as Marjory Van Valkenburg, wasamended to correctly spell it as above shown.u Van Volkenburgh testified that she was carrying supplies for girls on the Ford line atthe time she was laid off.However, we shall accept the respondent's classification of herjob as correct. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Ford production line, that her work was slow but that hewould consider reemploying her.Under the circumstances, we are not convinced that Van Volken-burgh was laid off or discharged because of her U. A. W. A. member=ship or activities."Frame Sub-Assembly"Helen K. Deck,a U. A. W. A. member who wore her union buttonat the plant, was employed by the respondent on November 15, 1936,and was assembling coils on the Ford line on June 23, 1937, whenshe was discharged by Bahs.He told her that she had not beenkeeping up with her work very well and that she should go homeand rest up for a couple of weeks.Bahs testified that he dischargedReck because three girls on the line on which Reck was workinghad complained to him that she worked too slowly.We find that hedischarged her for that reason."Diaphragm Assemblies"Ella M. Dinseis listed by the respondent as working on diaphragmassemblies and also on the Hudson line. She and other employeeswere laid off by Mary Rechlau on July 21, and told that they wouldbe sent word when to return.The entire Ford line consisting of 35or 40 employees,were laid off or transferred to other jobs on thatdate in order to facilitate the taking of inventory."Diaphragmassemblies"was apparently a part of the Ford line.We find thatDinse was employed on "diaphragm assemblies"rather than on theHudson line at the time of her lay-off.All employees on the Fordline except Dinse and two other U. A. W. A. members, Ruth Stuartand Phyllis French, whom we shall discuss later, were reinstatedwithin 2 weeks and their lay-offs are not mentioned on the senioritylists.Dinse had seniority over another employee who worked on dia-phragm assemblies.No employee except Dinse was laid off thatoperation except while inventory was being taken.The respondentoffered no explanation for its failure to reinstate Dinse after in-ventory had been taken.The evidence does not show that Dinsewore her U. A. W. A. button at the plant.However, by reason ofthe fact that the respondent through its assistant superintendent,Leffel, had spied upon one or more organizational meetings of theU. A. W. A. at theMillerresidence,had, through Engel, attemptedto obtain information concerning the identity of U. A.W. A. mem-bers from Merle Sayers,and had, through its foreman and foreladydiscussed the U.A.W. A. with various employees and solicitedmemberships for the E. R. U., we are convinced that it knew the SC.h1WARZE ELECTRIC COMPANY275identity of the U. A. W. A. members regardless of whether theywore U. A. W. A. buttons at the plant.Bearing in mind the policy which the respondent had adopted ofridding the plant of 17. A. W. A. members, its failure to offer anyexplanation for refusing to reinstate Dinse after inventory was takenconvinces us that its reason for not reinstating her was her U. A.W. A. membership, and we so find.Dinse earned an average of $12 or $13 a week while working forthe respondent.She had obtained no other employment prior tothe hearing."Adjusters"Janes Miller,a member of the U. A. W. A., failed to report forwork on the morning of June 19.When he reported for work at noon,he was laid off by Bahs, who told him that he, Miller, was the bestman Bahs had but was "undependable," and that he would be calledback to work in about 2 weeks.Miller accused Bahs of laying himoff because of his U. A. W. A. membership, but Bahs denied theaccusation.Miller returned to the plant about 2 weeks later andwas informed by Burry, the watchman and personnel officer, thatthere was no work for him to do. Bahs testified that Miller was agood worker but was absent from the plant too often and that Bahswould consider reinstating him only on the condition that he wouldwork steadily.Only one other adjuster, Beraneck, on whose behalf the U. A. W.A. filed charges that he was discriminatorily discharged but whodid not testify at the hearing, had seniority over Miller at the timethe latter was laid off.Miller would not have been laid off hadseniority been followed.However, since the respondent has notcontended that it considered seniority in Miller's case, such fact isunimportant, except to show that Miller would not have later beenlaid off because of a decrease in production.Miller had on other occasions taken voluntary leave of absence fromhis work and had not been laid off or discharged for so doing.Weare convinced, in view of his exceptionally good record as a workman,that even though he might have been laid off on June 19 as a repri-mand, he would have been reinstated at the end of 2 weeks when hewas told to return, if he had not been a member of the U. A. W. A.We find that the respondent refused to reinstate him at that timebecause of his membership in the U. A. W. A.Miller earned anaverage of about $15 a week while working for the respondent.Hehad not prior to the hearing obtained employment which was regularor substantially equivalent to his job with the respondent. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Tighteners"Kenneth Baldwinis listed by the respondent as an adjuster.How-ever, he testified that he worked on the Ford line as a tightener whenhe was laid off by Bahs on June 3 and told that he would be notifiedwhen to return.This testimony was not contested at the hearing.We find that Baldwin should be classified as tightener.He testifiedthat another member of the U. A. W. A., who also worked as a tight-ener, was laid off on the same date and that shortly thereafter a newemployee, Donald Dickinson, was hired to take Baldwin's place. Thistestimony is confirmed by the seniority list, which shows that Dick-inson was employed as a tightener on June 28, 1937. The senioritylist shows that Sherman, the other employee laid off on June 3, hadseniority over Baldwin, and that Baldwin in turn had seniority overonly one employee who was never laid off. Baldwin, therefore, wouldhave been laid off in any event on June 3, but the respondent hasoffered no explanation of why it did not reinstate Baldwin on June 28instead of hiring Dickinson, a new employee, as a tightener.Bahstestified that Baldwin's work was satisfactory and that he wouldconsider reinstatingBaldwin.Baldwinwas a member of theU. A. W. A. when laid off.We find that the respondent refused to reinstate Baldwin on June28 because of his U. A. W. A. membership.He earned an averageof about $15 a week while working for the respondent.He had notobtained other regular employment prior to the hearing."Hudson Line"The respondent has listed Florence Heskett, June Negus, RuthStuart,Mina Tidswell,and Ella M. Dinse, five U.A.W. A. membersin whose behalfthe U. A.W. A. filed charges,as employees of theHudson line.We have hereinbefore found that Ella M. Dinse wasemployed on armature assemblies.There is no testimony in the record that any of the other fourU. A, W. A. members worked on the Hudson line. There is testi-mony that Heskett worked on the Ford line and that she was anexperienced adjuster; that Stuart worked on the Ford line when laidoff and had worked on almost all jobs except soldering;and thatTidswell had worked on the Ford line and was the oldest soldereron her line.There is no testimony in the record concerning the jobat which Negus worked.32Bahs testified that the Hudson line had22 Even if the respondent's contention that these employees were employed on the Hudsonline were correct, it appears that it has discriminated against each of them with regard tohire or tenure of employment.Thus, at the time Heskett was laid off on August 15, 1937, SCHWARZE ELECTRIC COMPANY277been operating only since June or July. If this be true, it is unlikelythat any of the above-mentioned U. A. W. A. members were employedon the Hudson line at the time they were laid off. In determiningwhether the respondent has discriminated in regard to the hire andtenure of employment of Heskett, Stuart, and Tidswell, who we areconvinced worked on the Ford line, we shall not compare them withother employees listed on the Hudson line.FlorenceHeslcett33was employed by the respondent on January15, 1935.On June 6, 1937, she became ill and was unable to return towork until about August.At that time she interviewed Bahs, whotold her that inventory was being taken then and that he could notput anyone to work but that he would give her work to do wheninventory was completed.When inventory was completed aboutAugust 5, she again saw Bahs.He then told her "that they hadchanged arrangements in the office and he could not hire anybodyany more," and that she would have to see Paul Burry about a job.She filed an application for reinstatement with Burry and returnedto the plant seeking work several times thereafter.On one of thoseoccasions she saw Burry hire two girls who had never worked at theplant before.On another occasion, after hearing that Bahs had re-quested Burry several times to reinstate her and that Burry hadfailed to call her, she interviewed Bahs again.He then told her thathe had wanted her "back on six days" to teach some new girls ad-justing, because she was a good adjuster and he could depend uponher for that work. Immediately thereafter Heskett saw Burry andaccused him of failing to call her because she was a "C. I. O. girl."He replied to the accusation by telling her that he would call her "whenlie got ready."Heskett was a member of the U. A. W. A. and hadworn her union button at the plant.Few employees of the assembly department had greater senioritythan Heskett.None who had as much seniority as Heskett, exceptmembers of the U. A. W. A., were laid off.A discharge ticket 34 made out by Bahs and dated June 3, 1937, 3days prior to the date upon which Heskett testified she was forcedto be absent because of illness, states that the cause of her leavingwas lack of work and non-attendance, that the character of her workwas slow, and that the respondent would not consider reemployingfour junior employees,at least three of whom were members of the E. A.U.,were retained,and they were still employed at the time of the hearing.During September and October1937,four new employees were hired,although if laid-off employees had been reinstated inthe order of seniority to the positions thus open,Negus,Stuart,and Tidswell would havebeen restored to employment.33The complaint, which incorrectly spelled her name as Florence Haskett,was amendedto spell it as above shown.84A discharge ticket was made out for all employees whose work terminated either bydischarge or by lay-off. 278DECTSIONSOF NATIONALLABOR RELATIONS BOARDher.Although Heskett was absent from work because of illness upon.anumber of occasions in 1935, she apparently worked steadilythroughout the year 1936 and until June 6, 1937.Other than the.statement on the discharge slip referred to above, the record con-tains no evidence that' Heskett's work was slow.Bahs' repeatedpromises to recall Heskett and his statement to her that she was agood adjuster who could be depended upon for that work, as well ashis request to Burry that she be reinstated to teach some new girlsu,dj listing are inconsistent with the statement on the discharge slipthat Bahs would not consider reinstating her:Such statement onthe discharge slip is also inconsistent with one of the seniority listswherein she is stated to be laid off for lack of work rather thanWe find that she was denied reinstatement after the completion ofthe taking of inventory on or about August 5, because of herU. A. W. A. membership and activities. She earned an average ofabout $15 a, week while working for the respondent. She had notobtained other employment prior to the hearing.June Neguswas laid off on June 15 35 with about 10 other girlsin the assembly department, all of whom were members of theU. A. W. A. Bahs told her when laying her off that he would recallher when he needed her. She had not been recalled at the date ofthe hearing.There is no testimony in the record concerning the kind of workat which Negus was employed in the assembly department.For lackof better evidence, we shall therefore consider her classification on theseniority list under Hudson line as correct.On that job, she hadgreater seniority than any other employee who was laid off.Al-though all employees below her in seniority were also laid off, oneof them, Sevilla Benner, whose union affiliation, if any, does notappear from the record, was not laid off until September 22, 1937.Four new employees were hired, one on September 9, one, on Septem-ber 23, and two on October 4. Consequently, if Bahs had laid offemployees on the Hudson line in accordance with their seniority,Negus would not have been laid off.Bahs testified that Negus was only temporarily laid off, that herwork was satisfactory, and that lie would consider reemploying her.He did not explain why it was necessary to lay her off at all.Neguswas a member of the U. A. W. A. and wore her union button at theplant.We conclude that Bahs laid her off because of her membershipin the U. A. W. A.35The seniority lists state that she was laid off on May 20.However, in view of themany inaccuracies and inconsistencieson thelists,we preferto accept Negus' testimonythat she waslaid off onJune 15, as correct. SCHWARZE ELECTRIC COMPANY279.She earned from $12 to $15 a week while working for the re-spondent.On October 26, 1937, she obtained a job at a drug storein Adrian at which she earned substantially the same amount weekly.However, she was employed at a different type of work than thatperformed by her at the plant.Moreover, she necessarily lost thebenefits of seniority which she would have retained and accumulatedhad she not been laid off by the respondent.Ruth Stuartwas laid off on July 21 "' with other girls on her lineand was told by Mary Rechlau, who was in charge of the line, thatshe was being laid off for about 2 weeks, until after inventory wastaken, and that Balls would send her a card, notifying her when toreturn.Stuart testified that she worked on the conveyor, did repairwork and almost every other kind of work except soldering. Shefurther testified that she was doing the same kind of work that MaryHatch and Irene Hummel, both of whom were junior to Stuart, weredoing, at the time of her lay-off.Hatch and Hummel are listed bythe respondent as armature assemblers.Balls testified that sheworked on the Ford line.We find that she was employed as anarmature assembler on the Ford line, and not on the Hudson line, Itthe time of her lay-off.Stuart returned to the plant many times, seeking reinstatement, buthad not been reinstated at the date of the hearing. She was one ofthe oldest girls in seniority both on her job and in her departmentand would have been reinstated after inventory was completed hadthe respondent followed its asserted seniority policy.On one occasion after the respondent had commenced hiring newgirls for the assembly department, Stuart asked Burry why he didnot give her a job.He replied that he was hiring some new girlsfor a night shift, that he had received no word from the office totake her back, and further that when he was told to call the old girlsback, he called them, and when he was told to hire new girls, hehired new ones.A discharge ticket introduced in evidence states that Stuart waslaid off, that her work was fair, that she was dissatisfied and thatthe respondent would not consider reemploying her.Balls, whenasked why he. would not consider reemploying her, testified, afterhaving read the discharge ticket, "Well, I would say she was slowingup the production."Stuart joined the U. A. W. A. before the strike was called, servedon the picket lines during the strike, and .wore her union button towork most of the time. She had been requested by Rechlau to sign3aThe seniority lists statethatshe was laid off on July 27.However,the testimonyof Dinse and French, who were also laid off the Ford line just before inventory was taken,corresponds with that of Stuart in regard to the date,July 21,and we accept that date ascorrect.247383-40-vol. 16--19 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDa card which would admit her to the organizational meeting of theE. R. U. but failed to do so. Stuart is not one of the employeeslisted in the respondent's answer as discharged.The record containsno evidence other than Bahs' equivocal statement at the hearing,that Stuart slowed up production.We are convinced that the respondent had reference to her U. A. W. A. membership and activitiesin marking "Dissatisfied" upon her discharge slip, and that it refused,to reinstate her after inventory was completed because of her U. A.W. A. membership and activities. She, earned an average of about$17.50 a week while working for the respondent. She had not ob-tained other employment prior to the hearing."Wire and Solders"Mina Tidswellis listed by the respondent as an employee of theHudson line.However, she worked at soldering coils most of thetime and did other kinds of work only when her regular work be-came slack.Bahs testified that she worked on the Ford line. Shewas soldering coils on May 25 when Bahs told her that she "couldnot keep up" with her work and that he would have to lay her offuntil the Ford line started.Tidswell admitted that her productionwas below that of other solderers.Bahs testified that he laid her off because she slowed up her group.Her discharge ticket states that the respondent will not considerreemploying her.Tidswell had joined the U. A. W. A. and woreher union. button at the plant.However, under the circumstanceswe are not convinced that she was laid off because of her U. A. W. A.membership or activities."Contact Assembly"Phyllis French wasone of the three U. A. W. A. members whowere laid off the Ford line on July 21 just before inventory wastaken and were never thereafter reinstated.37 'French testified thatBahs had told her that she was a good worker and that when shewas laid off, he promised that he would let her know when to returnand that she would be one of the first called back.Bahs did not deny having made the statements attributed to himby French and we find that he made them.He nevertheless claimedthat he did not intend'to reinstate her because she slowed up produc-tion.It was 'French to whom Bahs made the statement, when sheapplied for reinstatement, that the respondent was trying to havea closed shop at the plant.He had never complained to her thatshe slowed up production.French was one of the employees who17 See cases of Ruth Stuart and Ella Al. Dinse,supra. SCHWARZE ELECTRIC COMPANY -281wore their U. A. W. A. buttons at the plant.We are satisfied thatBahs' reason for deciding that he would not reinstate her was herU. A. W. A. membership.French was the only employee working as a contact assembler onJuly 21 who was not reinstated and still working at the date of thehearing.However, she was junior to all other contact assemblers ex-cept one, Marie Jordan, who was hired by the respondent on the sameday French was hired. The union affiliation, if any, of Jordan doesnot appear in the record.Furthermore, no new contact assembler washired prior to the hearing.We shall not, therefore, order that Frenchbe reinstated immediately but shall provide for her reinstatement illthe future as provided in the section entitled "Remedy,"infra.3.Tool departmentHoward Delo,chairman of the U. A. W. A. committee which metwith Beery, before the strike was called, and also chairman of thestrike-settlement committee, was laid oft on May 25 by Engel, whotold him that the lay-off was necessary because of a lack of work todo.Delo had less seniority than any other employee in the tooldepartment, and was properly the first employee to be laid off.We find that the respondent, by laying off and failing to reinstate-Delo did not discriminate and is not discriminating in regard to hishire and tenure of employment.4.Paint departmentEmployees of the bonderizing department and paint departmentwere customarily transferred from one department to the other. Theyare all listed by the respondent as employees of the paint department.Gertrude Millerwas first employed by the respondent on January14, 1935.She quit her job on July 25, 1935, but was reemployed onAugust 25, 1935. She was discharged on April 3, 1937, shortly aftershe and her husband, Carl Miller, had held a meeting of employees attheir house and Leffel had spied upon the meeting. Leffel testified thatboth Gertrude and Carl were laid off after they had held union meet-ings at their home and he had talked the matter over with Engel.Engel testified, however, that he recommended Gertrude's dischargebecause he believed that she was intentionally passing up defectivework on her job as inspector in the assembly department.Gertrudewas reinstated on May 6 as a result of the strike-settlement agreementand her discharge on April 3 is not within the scope of the complaint.Although she was reinstated to her regular job as inspector in theassembly department on May 6, she was transferred to the paint de-partment on May 13. She was thereafter laid off for 2 weeks, theca 282DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven work for 1 week and again laid off on August 17. She was neverrecalled after being laid off the last time.Engel admitted that Gertrude had been exceptionally good ather inspection job in the assembly department for about a year andone-half prior to her discharge on April 3.He did not claim thather work as inspector was not entirely satisfactory after she wasreinstated.He contended however, that her transfer to the paintdepartment. was at her own request, that when work became slackin the paint department, she asked that he transfer her back to herinspection job, but that he then refused to transfer her back becauseanother employee was filling her old job satisfactorily.Gertrudedenied positively that she had asked for a transfer from the inspec-tion to the paint job orvice versa.We find her testimony the moreconvincing.However, even though she asked for the transfers, ascontended by Engel, and her transfer to the paint department wasat her own request, she should not have been laid off had the respond-ent adhered to its asserted seniority policy in effecting lay-offs.Ger-trude had greater seniority than any other employee in the paintdepartment.38Many junior to her, including two E. R. U. stewards,were not laid off.We find that the respondent laid off Gertrude Miller on August17, 1937, because of her. U. A. W. A. membership and activities.She,earned between $16 and $20 a week while working for the respondent.She had not obtained other employment prior to. the hearing.Arlene Mort,a U. A. W. A. member who wore her union buttontowork, was employed in the bonderizing department before thestrike.After the termination of the strike, she was transferred tothe machine department, then to the assembly department.On May18Balls informed her that he could not use her in the assemblydepartment any longer, since he was having to lay some employeesoff, and sent her to Leffel. She requested Leffel to reinstate her ather old job in the bonderizing room where she had seniority overone other girl who was also a member of the U. A. W. A. Leffelinformed her that he did not need her.Under the circumstances, we are not convinced that Mort was laidoff because of her U. A. W. A. membership and activities.Evelyn Bakerhad worked intermittently for the respondent since1933.Her last employment, however, dated only from February 6,1937.On May 12 work in the paint department became slack,apparently because the respondent had sent two large drums ofbrackets. to another factory to be painted, and Baker was "checked:;BItwas expressly provided in the strike-settlement agreement that Gertrude and otheremployees reinstated as a result of the agreement should notlose theirseniority rights. SCHWARZE ELECTRIC COMPANY283out" 39 by her foreman, Vern Hoover, at about 1 p. m. Baker thenreported this fact to Hall, a U. A. W. A. organizer, who telephonedEngel in her behalf and requested Engel to keep her busy.Engelwas apparently very much irritated by this call.On the following morning, May 13, when Baker returned to work,she was laid off "until further notice," and had not been recalled atthe date of the hearing.Although several employees junior to Bakerand some her senior were laid off on May 20, none except Baker werelaid off earlier.We are satisfied that Baker would not have beenlaid off until May 20 had she not sought the aid of the U. A. W. A.organizer when she was "checked out" on May 12. Engel testifiedthat when work slowed up in the paint department he offered to trans-fer Baker to the assembly department, but that she refused such trans-fer and quit her employment. Baker denied that she had ever refusedto work in the assembly department.We find Baker's testimony inthis respect the more credible, especially in view of the fact that Engeladmitted that the U. A. W. A. organizer had asked him to keep Bakerbusy.We find that Baker was denied employment by the respondent fromMay 13 to May 20, 1937, because of her U. A. W. A. membership andactivities.She earned an average of $16 or $17 a week while workingfor the respondent.C. Conclusions in regard to discharges, lay-offs, and refusals toareinstateWe have found that the respondent discharged or laid off and re-fused to reinstate Price James, Helen K. Reek, and Mina Tidswellfor cause, that it did not lay off Roger Watson or Merle Chesherbecause of their U. A. W. A. membership or activities, and that it hadreinstatedWatson and Chesher prior to the hearing.We shall there-fore dismiss the allegations of the complaint as to these five employees.As to 11 other employees, Luella Butts, Alvin Blanchard, Ella M.Dinse, James Miller, June Negus, Audrey Calkins, Carl Miller, AliceGraf, Fay Hill, Gertrude Miller, and Evelyn Baker, we have foundthat the respondent laid them off because of their U. A. W. A. mem-bership and activities; and that, as to five others, Kenneth Baldwin,Florence Heskett, Ruth Stuart, Marguerite Parlette, and Ethel Mal-lory, the respondent did not lay them off, but did refuse to reinstatethem in lieu of hiring new employees because of their U. A. W. A.membership and activities.We find that the respondent by layingoff the first 11 employees- above named and each of them, and by re-fusing reinstatement to the last five employees above named, and each39Employees were frequently "checked out," that is. dismissed for the remainder of the.day, when workwas slack. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDof them, has discriminated in regard to the hire and tenure of employ-ment of said employees, thereby discouraging membership in onelabor organization, the U. A. W. A., and encouraging membership inanother labor organization, the E. R. U.We further find that therespondent by said discrimination in regard to the hire and tenure ofemployment of the above-named 16 employees, has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.The remainder of the employees, 11 in number, we have found eitherlacked sufficient seniority to avoid being laid off when it becamenecessary for the respondent to curtail its working force, or for otherreasons were temporarily laid off.The allegations of the complaintin regard to the discharge of these 11, Ford Brock, Betty Havens,Sophia Glenn, Carroll James, Lawrence Beebe, Elda Guss, Joe Fisher,MarjorieVan Volkenburgh, Helen Johnson, Arlene Mort, and PhyllisFrench will therefore be dismissed.As we have pointed out abovemore than 50 new employees Were hired after the respondent com-menced laying off employees because' of a decrease in production.While it appears that several of the 11 above-named employees hadworked at more than one type of job at the plant and it does notaffirmatively appear that any of the 11 could not have filled the jobsfor which most of the new employees were hired, nevertheless, it ap-pears that many other employees who were laid off and in whose behalfthe U. A. W. A. did not file charges, were also never reinstated.We:shall not, therefore, order that the new employees be replaced by the11 U. A. W. A. members above named.However, since we have foundin Section III B above that the respondent has pursued a policy ofdiscrimination against U. A. W. A. members, we shall make furtherprovision for these 11 employees in the section entitled "Remedy"infra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and have ledand tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the E. R. U. and contributed SCFIWARZE ELECTRIC COMPANY285support to. it.That organization cannot, therefore, serve the em-ployees as a genuine collective bargaining agency, and we shall orderthe respondent not only to cease and desist from dominating and inter-fering with the administration of and contributing support to suchlabor organization, but to withdraw recognition from and completelydisestablish the E. R. U. as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditionsof work.The closed-shop agreement made by the respondent with theE. R. U. on October 7, 1937, was by its terms to be in effect for only6 months. It appears, however, that the respondent also made otheragreements or arrangements with the E. R. U. concerning wages,rates of pay, hours of employment, and other conditions of employ-ment.These agreements or arrangements, having been made withan organization assisted in its formation and administration by therespondent, are not the results of collective bargaining within thecontemplation of the Act, but rather the results of efforts by therespondent to stifle the organizational activities of the U. A. W. A.and to frustrate and defeat true collective bargaining by and withits employees.Whether any of these agreements or arrangements,any renewals or extensions thereof, or any new agreements with theE. R. U. are now in effect, we are not informed.However, to rendermore effective our order requiring the respondent to cease and desistfrom recognizing and to disestablish the E. R. U. as a collectivebargaining agency, we shall require the respondent to cease givingeffect to any agreement or arrangement-now existing, and to refrainfrom entering into, renewing, or extending any agreement or arrange-ment relating to rates of pay, wages, hours of employment, or otherconditions of employment, with the E. R. U., as representative ofany of the employees of the respondent.40We have found that the respondent has engaged in an unfair laborpractice by discriminating in regard to the hire and tenure of em-ployment of Luella Butts, Alvin Blanchard, Ella M. Dinse, JamesMiller, June Negus, Audrey Calkins, Carl Miller, Alice Graf, FayHill,GertrudeMiller,Evelyn Baker, Kenneth Baldwin, FlorenceHeskett,Ruth Stuart,Marguerite Parlette, and EthelMallory.Since Audrey Calkins, after having been laid off on August 17, re-signed from her job on August 23,41 we shall not order that the90 SeeMatter of Williams Coal Company, et at.andUnited MineWorkersof America,District. No.23, 11 N. L. R. B. 579; Cf.Matter of Berkey and Gay Furniture CompanyandInternational Union, United Automobile Workers of America, Local 1118,11 N. L. R. B.,282.41 Calkins' new job, obtained at noon on August 18, paid her less money. Consequently,we shall not consider that she resigned from her old job until she actually notified therespondent to that effect on the morning when the respondent expected her to return towork. 286DECISIONS OI, NATIONAL LABOR RELATIONS BOARDrespondent offer her reinstatement, but only that it make her whole-for any loss of pay which she may have suffered by reason of herlay-off by payment to her of a sum equal to the amount which shenormally would have earned as wages from the date of her lay-offto August 23, when she resigned from her job, less her net earnings 4zduring that period.Evelyn Baker is entitled to back pay only fromMay 13, 1937, the date of discrimination against her, to May 20, 1937,when she would have been laid off if seniority had been followed.We shall order the respondent to offer reinstatement to the remainderof the above-named employees and to make them whole for any lossof pay they may have suffered by reason of their respective lay-offsor the respondent's discriminatory refusal to reinstate them bypayment to each of them of a sum equal to the amount which theynormally would have earned as wages from the date of their lay-offto the date of the offer of reinstatement, less their net earnings 43 dur-ing that period.Since, as we have found in Section III B, above, the respondenthas followed a policy of'ridding its plant of U. A. W. A. members,there is grave danger that the respondent has not subsequent to thehearing' and will not in the future offer reinstatement to EvelynBaker, Ford Brock, Betty Havens, Sophia Glenn, Carroll James,Lawrence Beebe, Elda Guss, Joe Fisher, Marjorie Van Volkenburgh,Helen Johnson, Phyllis French, and Arlene Mort, even though theirown or substantially equivalent positions have been or will be open.For this reason, and in order to effectuate the policies of the Act,we shall order the respondent to place these employees upon a listof its employees who were -temporarily laid off because of lack ofwork, and to offer them employment in the order of their seniorityupon the list when employment in their respective classification be-comes available before hiring other persons.44Howard Delo, 2 daysafter he was laid off, obtained another job which paid him aboutthree times the amount he was making while working for the re-42By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but forher unlawfuldischarge and the consequent necessity of her seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects arenot considered as earnings, but as provided below in the Order, shall be deducted fromthe sum due the employee, and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects.93 See footnote 42 above.44Cf.Matter of American Numbering Machine CompanyandInternational Association ofMachinists, District #15,10 N. L. R. B. 536;American Manufacturing ConcernandLocalNo. 6,Organized Furniture Workers, 7 N.L. R. B. 753; andMatter of Benjamin Levine,doingbusinessunder the name and style of Estellito Fixtures Company,andInternationalBrotherhood of Electrical Workers, Local UnionNo. 438, 6 N. L. R. B. 400. SCHWARZE ELECTRICCOMPANY287spondent.He does not desire reinstatement.We shall not thereforerequire that his name be placed upon the preferential list.Upon the basis of the above findingsi of fact and upon the entire.record in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 268,and Employees Representative Union are labor organi-zations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Employees Representative Union and contributing sup-port thereto,the respondent has engaged in and is engaging, in un-fair labor practices,within the meaning of Section 8(2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Luella Butts, Alvin Blanchard,Ella M.Dinse, James Miller,June Negus,AudreyCalkins, CarlMiller,Alice Graf,Fay Hill,Gertrude Miller, Evelyn Baker, Kenneth Baldwin, Florence Heskett,Ruth Stuart, Marguerite Parlette,and Ethel Mallory, and therebydiscouraging membership:in International Union, United AutomobileWorkers of America.,Local No. 268,and encouraging membershipin Employees Representative Union, the respondent has engaged inand is engaging in unfair labor practices,within the meaning ofSection 8(3) of the Act.4.By interfering with, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in Section7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7) ofthe Act.6.By discharging Price James, Helen K. Reek, and Mina Tidswell,and by laying off Roger Watson, Merle Chesher, Howard Delo, FordBrock, Betty Havens, Sophia Glenn, Carroll James, Lawrence Beebe,Elda Guss, Joe Fisher,MarjorieVan Volkenburgh,Helen Johnson,Phyllis French, and Arlene Mort, the respondent has not engaged inan unfair labor practice,withinthe meaning of Section 8 (3) of theAct.ORDERUpon the basis of the above findings of fact andconclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Schwarze Electric Company, Adrian, Michigan, its officers,agents, successors,and assigns,shall: 288DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from :(a)Recognizing Employees Representative Union' as the repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work;(b) In any manner dominating or interfering with the adminis-tration of Employees Representative Union, or with the formationor administration of any other labor organization of its employees,or contributing support to Employees Representative Union or anyother labor organization of its employees;(c)Giving effect to or performing any agreement or arrangementnow existing, and refrain, from entering into, renewing, or extendingany agreement or arrangement, relating to rates of pay, wages, hoursof employment or other conditions of employment, with .EmployeesRepresentative Union, as representative of any of the employees ofthe respondent, Schwarze Electric Company;(d)Discouragingmembership in International Union, UnitedAutomobile Workers of America, Local No. 268, encouraging mem-bership in Employees Representative Union, or encouraging or dis-couraging membership in any other labor organization of its em-ployees, by discharging, laying off, or refusing to reinstate employeesor in.any other manner discriminating in regard to their hire andtenure of employment' or any term or condition of employment;. (e) In any manner interfering with, restraining, or coercing. itsemployees in the exercise of the right to self-organization, to form,join, or' assist labor organizations, .to bargain collectively throughrepresentatives of their own choosing, and to engage i'n concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Employees RepresentativeUnion as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and completely disestablish Employess Representative Union as suchrepresentative;(b)Offer to Luella Butts, Alvin Blanchard, Ella M. Dinse, JamesMiller, June Negus, Carl Miller, Alice Graf, Fay Hill, GertrudeMiller; Kenneth Baldwin, Florence Heskett, Ruth Stuart, MargueriteParlette, and Ethel Mallory, immediate and full reinstatment totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights or privileges previously enjoyed bythem; SCHWARZE ELECTRIC. COMPANY289(c)Make whole Luella Butts,,Alvin Blanchard,EllaM: Dinse,James Miller,June Negus, Audrey Calkins,CarlMiller, Alice Graf,Fay Hill,Gertrude Miller, Evelyn Baker, Kenneth Baldwin,FlorenceHeskett, Ruth Stuart, Marguerite Parlette, and Ethel Mallory for anyloss of pay they have suffered by reason of their lay-off,or the re-spondent's refusal to reinstate them, by payment to each of them of asuin of money equal to the amount which they normally would haveearned as wages during the period, in the case of Luella Butts, AlvinBlanchard, June Negus, Carl Miller, Alice Graf, Fay, Hill,GertrudeMiller,EllaM, Dinse,JamesMiller,Kenneth Baldwin, FlorenceHeskett, Ruth Stuart,Marguerite Parlette, and Ethel Mallory, fromthe date of their lay-off, or the respondent's refusal to reinstate them tothe date of the offer of reinstatement, less their net earnings 45 duringsaid period,and in the case of Audrey Calkins, from August 17, 1937,the date of her lay-off to August 23,1937, the date upon which she wastold by the respondent to report back to work,less her net earnings 46during said period, and in the case of Evelyn Baker, from May 13,1937,the date of her lay-off, to May 20, 1937,the date upon which sheshould have been laid off,less her net earnings 46 during that period;deducting,however, from the amount otherwise due to each of saidemployees, monies received by said employees during said periods for-work performed upon Federal,State, county,municipal, or other work-relief projects;and paying over the amount,so deducted,to the ap-propriate fiscal agency of the Federal, State, county,municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)PlaceEvelyn Baker, Ford Brock, Betty Havens,SophiaGlenn, CarrollJames, Lawrence Beebe, Elda Guss, Joe Fisher, Mar-jorie Van Volkenburgh,Helen Johnson, Phyllis French, and ArleneMort upon a list of its employees who were temporarily laid offbecause oflack of workand offer them employment in the order oftheir seniority upon the list when employment in their classificationbecomes available before hiring other persons;(e)Immediately post notices in conspicuous places throughoutitsplant stating that the respondent will cease and desist in themanner set forth in 1 (a), (b), (c), (d), and(e) and that it willtake the affirmative action set forth in 2(a), (b), (c), and (d) ofthis Order;(f)Maintain such notices for a period of at least sixty(60) con-secutive days from the date of posting;See footnote 42,supra..e Ibid. 290DECISIONS OF NATIONALLABOR RELATIONS BOARD(g)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed with respect to the lay-off or discharge of Price James,Helen K. Reek, Mina Tidswell, Roger Watson, Merle Chesher, andHoward Delo.MR.WILLIAMM. LEISERSONtook no part inthe consideration ofthe aboveDecision and Order.